 Case 4:14-cv-00663-Y Document 130 Filed 12/30/19              Page 1 of 3 PageID 2473



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION
JUDY HUNTER, et al.,
              Plaintiffs,
       vs.

BERKSHIRE HATHAWAY INC.,                                No. 4:14-CV-663-Y

              Defendant.



 PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
        CLASS ACTION SETTLEMENT AND RELATED RELIEF

       Plaintiffs Judy Hunter, Anita Gray, and Bobby Lynn Allen (collectively,

“Plaintiffs”), pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(1) and (2),

move the Court to preliminarily approve their Class Action Settlement Agreement

(“Settlement”) with Defendant Berkshire Hathaway Inc. (“Defendant” or “Berkshire”);

set a final fairness hearing and related deadlines; approve a form of Class Notice;

preliminarily certify two Settlement Classes and appoint Plaintiffs as Class

Representatives; and appoint Keller Rohrback L.L.P. as Class Counsel. In connection

therewith Plaintiffs further move the Court, pursuant to Federal Rule of Civil Procedure

15(a)(2) and Defendant’s written consent, to reinstate the class allegations in their

Amended Complaint. An executed copy of the Class Action Settlement Agreement

(“Settlement” or “Settlement Agreement”) is included as Exhibit 1 to Plaintiffs’

Appendix in Support of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class

Action Settlement and Related Relief (“Appendix” or “App’x”), filed concurrently



                                              1
 Case 4:14-cv-00663-Y Document 130 Filed 12/30/19           Page 2 of 3 PageID 2474



herewith. While Defendant does not oppose the relief requested in this Motion,

Defendant does not agree with all averments stated in the accompanying Memorandum.

      This Motion is supported by the Memorandum filed concurrently herewith, the

Appendix, and by the record in this case. A proposed form of Order granting this motion

is lodged herewith.

      RESPECTFULLY SUBMITTED this 30th day of December, 2019.


                                         /s/ Gary A. Gotto
                                        Gary A. Gotto, Arizona Bar No. 007401
                                        (pro hac vice)
                                        Christopher Graver, Arizona Bar No. 013235
                                        (pro hac vice)
                                        KELLER ROHRBACK L.L.P.
                                        3101 North Central Avenue, Suite 1400
                                        Phoenix, Arizona 85012
                                        Tel: (602) 248-0088
                                        Fax: (602) 248-2822
                                        ggotto@kellerrohrback.com
                                        cgraver@kellerrohrback.com

                                        David J. Ko, Washington Bar No. 38299
                                        (pro hac vice)
                                        KELLER ROHRBACK L.L.P.
                                        1201 Third Avenue, Suite 3200
                                        Seattle, WA 98101
                                        Tel: (206) 623-1900
                                        Fax: (206) 623-3384
                                        dko@kellerrohrback.com




                                           2
  Case 4:14-cv-00663-Y Document 130 Filed 12/30/19            Page 3 of 3 PageID 2475



                                           Matthew W. Bobo
                                           State Bar No. 24006860
                                           Law Office of Matthew Bobo, PLLC
                                           4916 Camp Bowie Blvd.
                                           Fort Worth, Texas 76107
                                           817-529-0774 Phone
                                           817-698-9401 Fax
                                           mbobo@mwblawyer.com

                                           ATTORNEYS FOR PLAINTIFFS




                              CERTIFICATE OF SERVICE

         I certify that on December 30, 2019, all counsel of record were served with a copy

of the foregoing via the Court’s ECF system pursuant to Local Rule 5.1(d).



                                           /s/ Christopher Graver



4834-1068-6382, v. 4




                                              3
